Case 1:20-cv-01841-MKV Document 30 Filed 05/15/20 Page 1 of 3

THE BAYNES LAW FIRM, PLLC.

Brendan F. Baynes, Esq.
PO Box 160 Phone: 518-756-6000
14340 Route SW Fax: 518-756-6007
Ravena, New York 12143 bib@bayneslawfirm.com

PLEASE NOTE OUR NEW PO ADDRESS FOR ALL MAIL

May 15, 2020

The Estate of Ana Mendieta Collection, LLC
v. Sotheby’s, Inc, et al.
Case No.: 1:20-ev-01841-MKV

VIA ELECTRONIC COURT FILING ONLY

Hon. Mary Kay Vyskocil
United States District Court
for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Peari Street
Room 2230
New York, New York 10007-1312

Dear Judge Vyskocil:

This letter is submitted in accordance with the Court’s Individual Rules of
Practice in response to Plaintiff The Estate of Ana Mendieta Collection, LLC’s pre-
motion submission dated May 12, 2020.

There are glaring issues of fact presented by the pleadings in this action which, it
is respectfully submitted, will require the denial of plaintiff's proposed motion to dismiss
Meringolo’s counterclaims and/or to strike his affirmative defenses.

The primary questions of fact pertain to Meringolo’s allegation of ownership and
provenance of the Artwork and the plaintiffs alleged inaction and assumptions relating to
the Artwork over the last 33 years.

Meringolo’s counterclaim alleges that he purchased the Artwork from Rebecca
Ballenger as a bona fide purchase for value (DKT 15; € 23); that Rebecca Ballenger was
the true and valid owner of the Artwork at the time of sale (DKT 15; § 24) that Rebecca
Case 1:20-cv-01841-MKV Document 30 Filed 05/15/20 Page 2 of 3

Page 2
The Baynes Law Firm, PLLC

Ballenger represented that she has (sic)! and in fact had been gifted the Artwork by the
Artist before the Artist’s demise (DKT 15; ] 25); that Meringolo owns the Artwork and is
entitled to unfettered ownership thereof (DKT 15; 4 29). Also, Meringolo’s Second
Counterclaim repeats and realleges every allegation, denial, admission and affirmative
defense alleged at Paragraphs 1 through 27 of Meringolo’s answer (DKT 15; § 28).

Thus, Meringolo’s replevin counterclaim incorporates denials of plaintiff's factual
allegation and affirmative defenses pertaining to plaintiff's allegations.

As Plaintiff acknowledges, in a motion to dismiss, the Court accepts all of the
non-movants allegations as true and deems all reasonable inferences in the non-movant’s
favor. Here, Meringolo has alleged that he purchased the Artwork from Rebecca
Ballenger as a bona fide purchase for value, that she was the owner of the Artwork and
that she had been gifted the Artwork by the Artist. These are all factual allegations which,
if accepted as true, would entitle Meringolo to an order of replevin of the Artwork. Rule
8(a)(2) mandates “‘a short and plain statement of the claim showing that the pleader is
entitled to relief.” Meringolo’s counterclaim is in accord with this directive. While
Meringolo’s counterclaim is not as lengthy and does not incorporate hearsay exhibits like
the Complaint herein, the facts alleged are more than sufficient to state a claim for relief.

As to Meringolo’s affirmative defenses, Meringolo acknowledges that the Statute
of Limitations defense must be stricken and/or is hereby withdrawn. With respect to the
defense of laches, the leading New York case on this defense on a replevin claim,
Solomon P. Guggenheim Found vs Lubell, 77 NY2d 311, 321 (1977) supports this
defense in assessing the lack of effort and reasonableness of the conduct of the Estate in
doing nothing for 33 years to locate the Artwork, particulary when it was allegedly aware
that the last known possessor of the Artwork before Ana Mendieta’s death was Rebecca
Ballenger and knew that the Artwork was missing after the Artist’s death. (See
allegations of FAC; 7 25). The plaintiff's own allegations of its inaction create questions
or fact regarding the defenses of laches and estoppel. (Rule 12f)

As to Meringolo’s affirmative defense of lack of standing and failure to add a
necessary party, plaintiff seeks to invoke documents and matters outside the pleadings.
These defenses are raised as the face of plaintiff's complaint alleges that decedent, Ana
Mendieta, died a resident of New York, survivied by a husband Carl Andre, yet her
intestate estate passed to Mendieta’s mother (FAC; ¢ 19-22) (contrary to the law of
intestate succession in New York - EPTL § 4-1.1). Counsel for plaintiff had advised me
that “Carl Andre signed a legal document declining his right to inherit.” I am not aware
of what “glitch” exists in the Estate proceedings. I have not been provided with proof of
Page 3

 

' Should read “had”.
Case 1:20-cv-01841-MKV Document 30 Filed 05/15/20 Page 3 of 3

Page 3
The Baynes Law Firm, PLLC

a renunciation pursuant to EPTL § 2-1.11(c)2 by Carl Andre, nor, due to the COVID-19
pandemic, been able to access the New York County Surrogate’s file for the Estate of
Ana Mendieta to verify same. A renunciation under EPTL § 2-1-1.1 has very specific
requirements and time limitations to be effective. If plaintiff can provide proof of the
renunciation and documentation of the resulting intestate succession, then defendant
would withdraw these affirmative defenses.

In conclusion, plaintiff's proposed motion should be denied and this matter should
proceed to discovery.

Respectfully submitted,

The Baynes Law Firm, PLLC.

   
 

rendan E,

Federal Bar Roll No.: 601005

  
 

ce:

Via ECF

Barbara Hoffman, Esq.
Attorneys for Plaintiff

The Hoffman Law Firm

330 West 72 Street

New York, New York 10023

Via ECF

Aimee Scala, Esq.

Olsoff Cahill Cossu, LLP

1285 Avenue of the Americas (FL 37)
New York, New York 10019
